ANDERSON, J.
“It may be considered, as settled law, that a prima, facie case, that the prisoner .is legally' held, is made out, when the return to the writ of habeas corpus shows: (1.) A demand or requisition for the prisoner made by the executive of another State, from which he is alleged to have fled: (2.) A copy of the indictment found or affidavit made before a magistrate, charging the alleged fugitive with the commission of crime, certified as authentic by the executive of the State making the demand: (3.) The warrant of the governor authorizing the arrest. When these facts are made to appear bv papers regular on their face, there is a weight of authority holding that the prisoner is prima facie under legal restraint.” — Barrier v. State, in MS.; Ex parte State v. Mohr, 73 Ala. 503.
The sheriff’s return in the case at bar shows the warrant of the governor of this State and an affidavit charging the prisoner with a crime, but does not set out the requisition of , the executive of the State of Florida. The warrant of the governor of this State, however, recites that the demand was made and other jurisdictional facts. While there seems to be conflict of opinion upon the proposition, many cases hold that the warrant of the governor reciting these jurisdictional facts, is in itself prima facie sufficient to show that all necessary prerequisites have been complied with prior to its issue by him, and we are disposed to adopt this as a cor-rest rule. — Davis case, 122 Mass. 324; Kingsbury’s case, 106 Mass. 223; Robinson v. Flanders, 29 Ind. 10; Hartman v. Aveline, 63 Ind. 344.
Although the return makes out a prima facie case, the defendant is permitted to show that the process is void, or that he is not a fugitive, but he cannot require the courts of this State to inquire into the merits of the crime charged. — Barrier v. State, supra; State v. Mohr, supra.
While the return in the case at bar shows the affidavit, the governor’s warrant alone which recites all the jurisdictional facts, would make out a prima facie case to justify the holding of the prisoner, but would not, of course, be conclusive and he would not be precluded from showing that the process was void.
*106The judgment of the probate judge is affirmed.
McClellan, C. J., Tyson and Simpson, JJ., concurring.